PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           



In re Application of
Madiwala et al.
Application No. 15/834,926
Filed:  December 7, 2017
Attorney Docket Number: 
3724710.00002
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

On May 18, 2018, a final Office action was mailed setting a shortened statutory period for reply of three months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  On November 17, 2020, a “Notice of Appeal from the Examiner to the Patent Trial and Appeal Board” and fee responsive to the final Office action was filed, along with a request for an extension of time within the third month.  On February 18, 2021, a Notice of Abandonment was mailed indicating that the application was abandoned and stated that the appeal in this application is dismissed because no appeal brief was tine filed and there were no allowable claims. 

It is noted that the Technology Center held the subject application abandoned and it is, therefore, appropriate for the Office of Petitions to consider whether the holding of abandonment was properly imposed.  A review of the application file history reveals that the application was improperly held abandoned as the period for filing an Appeal Brief had not yet expired when the holding of abandonment was imposed.  Pursuant to 37 CFR 1.136(a)(1), the time period for filing an Appeal Brief after the filing of a Notice of Appeal is extendable five additional months as the time period for filing an Appeal Brief is not set by statute and does not fall under of the exceptions provided in 37 CFR 1.136(a)(1).  

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.

Applicant is reminded that no time period running against this application is tolled by this decision and that if an Appeal Brief, or other appropriate reply is not filed within the allowed period the application will be held abandoned.

The application is referred to Technology Center Art Unit 3761 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET